Order granting a preference reversed on the law and the facts, with ten dollars costs and disbursements, and plaintiff’s motion for a preference on the ground of destitution denied, without costs. The plaintiff is residing with his wife, who is earning $3,390 a year as a school teacher, while the plaintiff receives a war pension of thirty dollars a month. Plaintiff and his wife reside in a two-family house owned by the wife and from which she receives an income of about forty dollars a month from the tenant as rental of a part thereof. He is not a public charge and it is far from likely that he will become one. In our opinion the granting of plaintiff’s motion by the Special Term was not a proper exercise of discretion and the order under review was improvidently made. Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.